943 So.2d 877 (2006)
John Paul KAUER, Appellant,
v.
Cynthia CASSIDY, Appellee.
No. 2D06-981.
District Court of Appeal of Florida, Second District.
November 22, 2006.
James J. Zonas, Naples, for Appellant.
Tania R. Schmidt-Alpers of Tania R. Schmidt-Alpers, P.A., St. Augustine, for Appellee.
FULMER, Chief Judge.
John Kauer challenges a final judgment of injunction for protection against domestic violence obtained by Cynthia Cassidy, his sister, pursuant to section 741.30, Florida Statutes (2005). We reverse because the evidence presented at the injunction hearing addressed only one of the half-dozen or so incidents alleged by Cassidy in her petition for injunction and was otherwise insufficient to establish that Cassidy was the victim of domestic violence or that she had reasonable cause to believe that she was in imminent danger of becoming the victim of any act of domestic violence at the hands of Kauer. See §§ 741.30(1)(a), (e), (6); 741.28(2), (3).
Reversed.
DAVIS and KELLY, JJ., Concur.